Citation Nr: 0628342	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to medication taken to treat service-
connected tension, mixed, and migraine headaches.

2.  Entitlement to service connection for myasthenia gravis 
(MG) due to service-connected tibial osteotomy and valgus 
angle distortion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to August 
1982 and from July 1984 to February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO in which the RO 
denied the veteran's claims.

In July 2006, the veteran was scheduled to testify before a 
Veterans Law Judge via video teleconference.  He failed to 
report for the hearing.  Pursuant to 38 C.F.R. § 20.704(d) 
(2005), when an appellant fails to report for a scheduled 
hearing and has not requested a postponement, the case will 
be processed as though the request for a hearing was 
withdrawn.  


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the veteran's 
active duty service, presumptively linked thereto, or the 
proximate result of a service-connected disability.

2.  MG is not shown to be related to the veteran's active 
duty service, presumptively linked thereto, or the proximate 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or as a 
result of his active duty service nor is it the proximate 
result of a service-connected disability. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  The veteran's MG was not incurred in or as a result of 
his active duty service nor is it the proximate result of a 
service-connected disability. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, June 2001, September 2001, and April 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, in April 2006.  The veteran 
was fully apprised of the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as interpreted by the Court in 
Dingess/Hartman  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The record also 
contains comprehensive VA medical examination reports 
completed in furtherance of the veteran's claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension and MG, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Discussion

Hypertension 

The service medical records are silent as to hypertension.  

The Board observes that a September 1996 VA progress note 
reflects a negative finding regarding hypertension.

Elevated blood pressure was detected on November 1997 VA 
general medical examination.

An October 1999 VA progress note indicates a blood pressure 
reading of 153/104.  A September 2000 VA progress note 
reflects a diagnosis of hypertension.  

On June 2002 VA medical examination, the veteran asserted 
that his hypertension resulted from medication he was taking 
for his service-connected headaches.  He also stated that 
hypertension was diagnosed in or about 1995.  He discontinued 
the medication but asserted that the hypertension persisted.  
The veteran reported a family history of hypertension.  The 
examiner diagnosed uncontrolled hypertension and opined that 
the veteran had several risk factors for hypertension such as 
a family history, obesity, and race.  The examiner asserted 
that while some preventive medication for migraine headaches 
aggravated hypertension, some medication actually lowered 
blood pressure.  The veteran was unable to identify the 
actual medication that was prescribed.  The examiner opined 
that medication was not the cause of the veteran's 
hypertension.  The examiner explained that the veteran had 
several risk factors for hypertension and that he suffered 
from essential hypertension, which was not caused by 
medication.

The evidence does not reflect, and the veteran does not 
contend, that hypertension is directly related to service.  
Indeed, there is no mention of hypertension in the service 
medical records.  Because there is no demonstrable link 
between hypertension and service, service connection for 
hypertension on a direct basis is denied.  38 C.F.R. § 3.303.
Similarly, service connection for hypertension cannot be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
While the date of onset is not entirely clear, even the 
veteran does not contend that it began prior to 1995.  The 
veteran was discharged from service in February 1989.  Thus, 
even when viewing the evidence in the light most favorable to 
the veteran, hypertension had its onset well over a year 
after service.  As such, service connection for hypertension 
on a presumptive basis cannot be granted.  See Id.

The veteran contends that his hypertension is related to 
medication prescribed for his service-connected migraine 
headaches.  Service connection has been established for 
tension, mixed, and migraine headaches.  Initially, the Board 
notes that it cannot grant service connection for 
hypertension under any theory of entitlement based on the 
veteran's stated opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The competent medical evidence reflects that 
essential hypertension, the type of hypertension from which 
the veteran suffers, is not caused by medication.  There is 
no medical evidence of record showing that the veteran's 
hypertension has been in any way aggravated by migraine 
headaches medication.  Thus, service connection for 
hypertension on a secondary basis must be denied.  38 C.F.R. 
§ 3.310; Allen, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2002, a VA examiner opined that 
the veteran's hypertension was unrelated to medication taken 
to control a service-connected headache disorder.  There is 
no competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

MG

MG was not diagnosed in service.  The November 1997 VA 
general medical examination report reflects that the veteran 
had recently undergone left knee surgery in October 1996.  
The veteran's first left knee surgery took place in 1988 
during service.  The veteran had decreased left knee 
sensation since the 1996 left knee surgery.

On December 1998 VA joints examination, the examiner 
diagnosed left knee pain status post tibial osteotomy and 
valgus angle restoration as well as left peroneal nerve palsy 
that was consistent with the veteran's post-operative status.  
The latter was a common complication in proximal osteotomies 
and angulation correction of the tibia.  

On June 2002 VA peripheral nerves examination, the examiner 
diagnosed a history of left knee compartment release with 
residual left peroneal nerve palsy as well as MG.  The 
examiner asserted that left peroneal nerve palsy and MG were 
two separate conditions.  MG, according to the examiner, was 
an injury to the neuromuscular junction of the nervous system 
caused by an autoimmune response that resulted in decreased 
utilization of the neurotransmitter acetylcholine.  MG was 
not caused by surgical nerve injuries and was a completely 
separate condition from the left peroneal nerve palsy.  

The Board notes that the veteran has been awarded service 
connection for left knee instability status post tibial 
osteotomy and valgus angle restoration as well as for left 
lower extremity peroneal nerve palsy.

The evidence is silent as to a direct nexus between the 
veteran's MG and service.  Thus, service connection for that 
disability cannot be granted on a direct basis.  38 C.F.R. 
§ 3.303.

Similarly, service connection for MG cannot be granted on a 
presumptive basis.  That condition appears to have arisen in 
the second half of the 1990's, well over a year after 
separation from service.  Presumptive service connection 
would only be available had the condition been diagnosed 
within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that his MG is the result of surgery 
performed to treat his service-connected left knee 
disability.  The veteran, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely, and the Board cannot grant benefits based on the 
veteran's assertions.  Espiritu, supra.  The competent 
medical evidence indicates that the veteran's MG is an 
autoimmune disorder unrelated to his service-connected left 
knee disability.  As such, service connection for MG as 
secondary to the service-connected left knee disability must 
be denied.  38 C.F.R. § 3.310.

The Board observes that the veteran does have a neurologic 
disorder resulting from the service-connected left knee 
disability, namely, left peroneal nerve palsy.  Service 
connection for left peroneal nerve palsy has already been 
granted.  MG, according to the competent medical evidence, is 
entirely unrelated to the veteran's left peroneal nerve 
palsy, as it is a completely different disability and of 
dissimilar etiology.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2002, a VA examiner opined that 
the veteran's MG was unrelated to his service-connected left 
knee disability or surgery performed to treat it.  There is 
no medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


